


EXHIBIT 10.56




AMENDMENT 2
EMPLOYMENT AGREEMENT
THIS AMENDMENT 2 (“Amendment 2”) TO THE EMPLOYMENT AGREEMENT (“Agreement”) by
and between LMI Aerospace, Inc., a Missouri corporation, its successors, and
assigns (“Corporation”), and DANIEL G. KORTE (“Employee”) is entered into as of
January 6, 2016.
1.
The purpose of this Amendment is to revise certain terms and conditions of the
Agreement as set forth below.

2.
Section 7(B)(ii) of the Agreement is hereby removed and replaced with the
following:



For the purposes of this subsection 7(B), “Good Reason” shall include, in
addition to the definition set forth in Section 6(C), the occurrence of any of
the following after a Change in Control: (1) an involuntary reduction or
diminution of Employee’s title, duties, authority, reporting relationship or
responsibilities relative to Employee’s title, duties, authority, reporting
relationship or responsibilities in effect immediately prior to such reduction;
(2) a material reduction in Employee’s salary, bonus opportunity or benefits;
(3) requiring Employee to relocate his primary work location more than fifty
(50) miles from Employee’s then-present location; (4) Employee is not the
President and Chief Executive Officer of the ultimate parent entity of
Corporation; or (5) Employee does not report directly to the board of directors
of the ultimate parent entity of Corporation.


3.
Section 7(B)(iii) of the Agreement is hereby removed in its entirety.



4.
Section 20 of the Agreement is hereby removed and replaced with the following:



Survival. All of those provisions of this Agreement that require performance by
either party following termination of Employee’s employment hereunder as well as
all provisions contained within Section 7(B) shall survive any termination of
this Agreement.


5.
All other terms of the Agreement remain unchanged.



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first set forth above.
CORPORATION:         LMI AEROSPACE, INC.




By: /s/ Judith W. Northup
JUDITH W. NORTHUP
Chairperson, Compensation Committee
Board of Directors
LMI Aerospace, Inc.




EMPLOYEE:     /s/ Daniel G. Korte
DANIEL G. KORTE




